675 P.2d 1111 (1984)
66 Or.App. 754
STATE of Oregon, Respondent,
v.
Richard William SCHROEDER, Appellant.
No. 82-21326-C; CA A28039.
Court of Appeals of Oregon.
Argued and Submitted September 16, 1983.
Decided February 1, 1984.
Reconsideration Denied February 24, 1984.
Review Denied March 27, 1984.
William A. Mansfield, Medford, argued the cause for appellant. With him on the brief was Joel B. Reeder, Medford.
Helen M. Rocket, Sp. Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before GILLETTE, P.J., and WARDEN and YOUNG, JJ.
PER CURIAM.
In this case of driving under the influence of intoxicants, defendant appeals the trial court's denial of his motion to suppress evidence arising out of a traffic roadblock at which he was stopped and arrested. We cannot perceive a principled way in which this case may be distinguished from *1112 State v. Tourtillott, 289 Or. 845, 618 P.2d 423 (1980). It is therefore affirmed.
Affirmed.